Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-9, and 14-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 19 December 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-12, and 14-15 are allowed.
Examiner's closest art, Thomas (US 6,883,224 B2), was presented in a previous Office Correspondence. Thomas teaches a tool (400), said tool comprising:
A connecting interface with a lifting system (Examiner is interpreting the upper half of tool 400 comprising but not limited to 440, 450, and 460) (Fig 4-8; Col 5, Ln 66 – Col 6, Ln 15; Col 5, Ln 52-57), so as to enable movement of said tool (400);
An attachment interface (Fig 4-8; Col 5, Ln 3-14) configured to attach said outer collar to said tool (400), said attachment interface comprising:
A support surface (bottom of 420), configured to support a face of a flange of said outer collar (Fig 8; Col 6, Ln 46-52);
A centering surface (examiner is interpreting the outer surface of the screw to be a centering surface), configured to be inserted into a hole of said flange of said outer collar (Col 6, Ln 50-52);
At least one attachment element (examiner is interpreting the screw itself to be an attachment element), configured to reversibly attach said outer collar to said tool (400) when said support surface is supported on said face of said flange and said centering surface is inserted in said hole (Fig 8; Col 6, Ln 48-52);
Means (510) for centering said tool (400) with respect to said unit (As consistent with the Specification on Pg 4, Ln 8-10, the means for centering will be interpreted as the outer surface of an actuator);
Means for supporting (410) said tool (400) on said unit (As consistent with the Specification on Pg 10, Ln 12-16 the means for supporting will be interpreted as a supporting surface in the form of a disc) (Fig 8; Col 6, Ln 14-15, 33-36); and 
Means for adjusting (500) a position of said support means (As consistent with the Specification on Pg 9, Ln 28 the means for adjusting will be interpreted as an actuator) (Fig 5-8; Col 66 – Col 6, Ln 3) with respect to said attachment interface,
Wherein said support surface (bottom surface of 420) and said centering surface (outer surface of a screw) are formed in a shouldered ring (420) added on a crown (440) of a frame (including 440, 430) of said tool (400) (Fig 8; Col 6, Ln 46-52).
As previously noted in the Office Correspondence mailed 02 August 2021, the prior art does not teach or fairly suggest that the support surface, centering surface, shouldered ring, and crown are coaxial.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726